Filed 3/20/15 P. v. Pinnick CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                             C076088

                   Plaintiff and Respondent,                               (Super. Ct. No. CM032438)

         v.

JOHN WILLIAM PINNICK, JR.,

                   Defendant and Appellant.




         Pursuant to a plea bargain, defendant John William Pinnick, Jr., pleaded no contest
to a charge of inflicting corporal injury on the mother of his child (Pen. Code, §§ 273.5,
subd. (a)),1 and was placed on probation in October 2010 on the condition that he pay a
$400 domestic violence program fee (§ 1203.097, former subd. (a)(5)) and a $300
battered women’s shelter fee (§ 1203.097, subd. (a)(11)(A)).




1 Undesignated statutory references are to the Penal Code.


                                                             1
       In March 2014, the trial court revoked and terminated defendant’s probation, and
he was sentenced to state prison for the upper term of four years. The court ordered
defendant to pay the two previously imposed fees (noted above), and to pay a $280 fee
for the preparation of a supplemental probation report.

       On appeal, we disagree with defendant that the $400 domestic violence program
fee and the $300 battered women’s shelter fee did not survive the termination of his
probation; we also conclude that defendant has forfeited his claim that the evidence is
insufficient that he had the ability to pay the $280 supplemental probation report fee.

       We dispense with a recitation of the facts underlying defendant’s offense as they
are not material to the issues raised on appeal.

                                      DISCUSSION

   I. The Domestic Violence Program Fee and the Battered Women’s Shelter Fee

       At the time of defendant’s domestic violence offense in April 2010, section
1203.097, subdivision (a) stated that “[i]f a person is granted probation,” the terms of
probation (1) “shall include” “[a domestic violence program] minimum payment by the
defendant of” $400, and (2) “may include” “[t]hat the defendant make payments to a
battered women’s shelter, up to a maximum of” $5,000 (§ 1203.097, subd. (a)(5) &
(11)(A), respectively).

       Pursuant to this statute, the trial court, in granting defendant probation in October
2010, imposed a $400 domestic violence program fee and a $300 battered women’s
shelter fee. When the trial court revoked and terminated defendant’s probation in March
2014 and sentenced defendant to a state prison term, the court ordered defendant to pay
these two previously imposed fees.




                                              2
       Defendant contends the trial court improperly imposed the $400 domestic violence
program fee and the $300 battered women’s shelter fee when it sentenced him to prison
because these two fees do not survive the termination of probation. We disagree.

       By its plain language, section 1203.097 requires or allows certain probation
conditions to be imposed, including the two fees challenged here, when a person
convicted of domestic violence is granted probation. When it revoked defendant’s
probation and imposed sentence, the trial court ordered defendant to pay the two fees the
court had previously imposed under section 1203.097 as conditions of defendant’s
probation (i.e., the $400 domestic violence program fee and the $300 battered women’s
shelter fee); the trial court did not impose additional fees. The $400 domestic violence
program fee and the $300 battered women’s shelter fee survived the revocation of
probation. (See People v. Chambers (1998) 65 Cal.App.4th 819, 821-822 [restitution
fine imposed when trial court granted defendant probation survived the revocation of
probation].)2

       We uphold the $400 domestic violence program fee and the $300 battered
women’s shelter fee.

                         II. Supplemental Probation Report Fee

       By not objecting in the trial court, defendant has forfeited his contention that the
evidence is insufficient that he had the ability to pay the $280 fee imposed for preparation
of the supplemental probation report. (People v. Snow (2013) 219 Cal.App.4th 1148,
1151 [by not objecting in the trial court, a defendant forfeits his contention of insufficient



2 This conclusion is further supported by an amendment to section 1203.097, subdivision
(a), effective January 1, 2014, stating explicitly, “The [domestic violence] fee . . . may be
collected . . . after the termination of the period of probation, whether probation is
terminated by revocation or by completion of the term.” (§ 1203.097, subd. (a)(5)(E), as
amended by Stats. 2013, ch. 144, § 2.)

                                              3
evidence showing an ability to pay the cost of preparing probation report]; see People v.
McCullough (2013) 56 Cal.4th 589, 597-598.)

                                     DISPOSITION

      The judgment is affirmed.




                                                       BUTZ                 , J.



We concur:



      BLEASE               , Acting P. J.



      DUARTE               , J.




                                            4